                USDC SDNY
                DOCUMENT
                                                            MEMO ENDORSED
                ELECTRONICALLY FILED                  U.S. Department of Justice
                DOC #:
                DATE FILED: 6/8/2021                  United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 7, 2021
BY ECF
The Honorable Valerie E. Caproni
Southern District of New York
40 Foley Square
New York, New York 10007

                    Re:     United States v. Rascarmi Gallimore, 15 Cr. 537 (VEC)

Dear Judge Caproni:

        The Government writes regarding the upcoming conference regarding Rascarmi
Gallimore’s alleged violation of the conditions of his supervised release. Since receiving the
Probation Office’s specifications, and since the originally scheduled conference in March of this
year, the Government has continued to confer with the Assistant District Attorney for the Bronx
District Attorney’s Office currently handling the state charges against Gallimore and others. The
Government received a copy of the criminal complaint against Gallimore, previously submitted
to the Court, and has confirmed that Gallimore and his codefendants have been indicted in state
court.

        The Government understands from the assigned ADA and Gallimore’s federal defense
counsel that the Bronx case is proceeding, and that motions are likely to be filed in the case
seeking the suppression of evidence. Based on communications with the assigned ADA, the
Government further understands that the state court conference previously scheduled June 3,
2021, is now adjourned to August 19, 2021. The ADA has informed the Government that
motions in Gallimore’s state case are still expected, though not yet filed, and that she anticipates
a ruling on any pretrial motions at the time of the August 19 conference.

        The Government respectfully requests that the Court adjourn the currently scheduled
conference to a date after August 19, 2021. The Government expects that a resolution of the
federal supervised release allegations may be aided by additional proceedings and clarity in the
state proceedings. The Government has conferred with defense counsel for Gallimore, who
concurs in this request.

       As previously noted, the defendant’s term of supervision expired on March 20, 2021, but
the Court has and will maintain jurisdiction to adjudicate the alleged violations because the
Court’s summons issued on the basis of those allegations prior to expiration. See 18 U.S.C. §
3583(i) (“The power of the court to revoke a term of supervised release for violation of a
Honorable Valerie E. Caproni
April 23, 2021
Page 2 of 2

condition of supervised release, and to order the defendant to serve a term of imprisonment and .
. . a further term of supervised release, extends beyond the expiration of the term of supervised
release for any period reasonably necessary for the adjudication of matters arising before its
expiration if, before its expiration, a warrant or summons has been issued on the basis of an
allegation of such a violation.”).

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                               By:          /s/ Andrew C. Adams
                                                     Andrew C. Adams
                                                     Assistant United States Attorney
                                                     (212) 637-2340


cc:    Renato Stabile, counsel to the defendant (by ECF)




  Application GRANTED. The hearing is adjourned to
  August 31, 2021 at 2:00 p.m. The hearing will take place in
  person in Courtroom 443. The parties must submit a joint
  status update by August 24, 2021.


 SO ORDERED.


                                    6/8/2021

 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
